UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7211



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RANDY CHESTER PARSONS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-95-77-BO)


Submitted:   November 8, 2001          Decided:     November 21, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy Chester Parsons, Appellant Pro Se. J. Frank Bradsher, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randy Chester Parsons appeals the district court’s order

denying his motion filed under 18 U.S.C.A. § 3582 (West 2000).   We

have reviewed the record and find no reversible error.     Accord-

ingly, we affirm the court’s order based upon the reasoning of the

district court. United States v. Parsons, No. CR-95-77-BO (E.D.N.C.

May 24, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2